Citation Nr: 1548278	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center
in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for education benefits under the Dependents' Educational Assistance (DEA) program, Chapter 35, Title 38, United States Code.

(Pursuant to BVA Directive 8430 (May 17, 1999), the Veteran's ex-wife's claim for accrued benefits will be the subject of a separate decision.) 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to September 1957.  The Veteran died in June 1997 and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran was found permanently and totally disabled effective from July 2012.  

3.  The appellant, who is the "child" of the Veteran, was born in August 1964 and was 49 years of age at the time he filed an application for DEA benefits under Chapter 35 in February 2013.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims for DEA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3030 (2015).  In this case, the relevant facts are not in dispute.  The provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); see also VAOPGCPREC 2-2004.  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.

B.  The Claim

In this case, there is no material dispute that the appellant qualifies as the "child" of the Veteran under 38 C.F.R. § 21.3021(b).  There is also no material dispute that the Veteran was found permanently and totally disabled effective from July 2012.  Finally, there is also no material dispute that the appellant was born in August 1964 and was 49 years of age at the time he filed his application for DEA benefits under Chapter 35 in February 2013.  In light of these undisputed facts, the central question in this appeal concerns whether the appellant filed a timely claim for DEA benefits under Chapter 35.

(1) Applicable Law

In order to receive Chapter 35 educational benefits, the eligible person must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513.  Moreover, such application had to have been received within a period specified by law.

Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

In this regard, the basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).

The basic ending date may be modified if certain circumstances occur between the eligible person's 18th and 26th birthdays: (1) Effective date of permanent total rating of veteran-parent or the date of notification to him or her of such rating, whichever is the more advantageous to the eligible person; (2) Death of veteran-parent; ( 3) Date of first unconditional discharge or release from "duty with the Armed Forces'' served as an eligible person if he or she served after age 18 and before age 26; and several other circumstances which are not applicable here. However, in no case will the modified ending date extend beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d). 

In some cases, the basic ending date may be extended for a brief period.  An eligible person may be afforded Chapter 35 benefits beyond his delimiting date, if (1) he is in pursuit of a program of education and he suspends pursuit of such program of education prior to his delimiting date and the suspension was due to conditions beyond his control, see 38 C.F.R. § 21.3043, but not beyond age 31; or (2) period of eligibility ends when an eligible person is enrolled in an educational institution regularly operated on the quarter or semester system and such period ends during a quarter or semester, such period shall be extended to the end of the quarter or semester, or for courses at educational institutions operated on other than a quarter or semester system, if the period ends after a major portion of the course is completed, such period shall be extended to the end of the course, or until twelve weeks have expired, whichever first occurs; extension may be authorized beyond age 31, but may not exceed maximum entitlement and no extension of the period of eligibility will be made where training is pursued in a training establishment as defined in 38 C.F.R. § 21.4200(c); or (3) child is enrolled and eligibility ceases because the Veteran is no longer rated permanently and totally disabled; or (4) child is enrolled and eligibility ceases because the member of the Armed Forces upon whose service eligibility is based is no longer listed by the Secretary concerned in any of the categories specified in 38 C.F.R. § 21.3021(a)(1)(iv).  38 U.S.C.A. 
§ 3512; 38 C.F.R. § 21.3041(e). 

Thus, in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his 31st birthday.  38 U.S.C.A. 
§ 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(d), (e).  The exception to this limit, as noted above, is the narrow circumstances presented in 38 C.F.R. § 21.3041(e)(2) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.

(2) Discussion

In this case, the appellant was born in August 1964 and his application for DEA benefits under Chapter 35 was received in February 2013.  Therefore, he was 49 years of age at the time he submitted his application for DEA benefits under Chapter 35.  As such, his application was clearly received subsequent to the basic delimiting date of his 26th birthday.  Moreover, even if it could be argued that an extension/modification of the basic delimiting date was warranted in this case, the application was still received subsequent to the appellant's 31st birthday.  Similarly, while the appellant's application for DEA benefits under Chapter 35 shows he is seeking benefits for a period of education that he started in May 1989, the fact remains that he did not file a claim with VA for these benefits until 24 years later in February 2013 and after his 31st birthday.  In short, the appellant's application for DEA benefits under Chapter 35 was not received within the period specified by law.

Although the Board is sympathetic to the appellant's position, and the contentions he has advanced in support of his claim, the regulatory criteria and legal precedent governing eligibility for the receipt of DEA benefits under Chapter 35 are clear and specific.  The Board is bound by these criteria.  Consequently, the appellant's claim for DEA benefits under Chapter 35 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Entitlement to education benefits under the DEA program, Chapter 35, Title 38, United States Code, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


